 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 CURTIS GUY,                                          Case No.: 2:11-cv-01809-APG-NJK

 4                             Petitioner,              ORDER GRANTING MOTION FOR
                                                        EXTENSION OF TIME
 5 v.
                                                        (ECF No. 107)
 6 WILLIAM GITTERE, et al.,

 7                             Respondents.

 8           In this capital habeas corpus action, the respondents filed a motion to dismiss on

 9 November 4, 2019. ECF No. 105. Petitioner Curtis Guy’s response to that motion is due on

10 January 3, 2020. See ECF No. 85 (60 days for response).

11           On December 30, 2019, Guy’s counsel moved for an extension of the response deadline,

12 until April 3, 2020, a 91-day extension. ECF No. 107. Guy’s counsel states that the extension is

13 necessary because she is new to the case (although she has co-counsel, who is not new to the

14 case), and because of her and co-counsel’s obligations in other cases. The respondents do not

15 oppose the extension of time.

16           Guy’s motion is made in good faith and not solely for the purpose of delay, and there is

17 good cause for the extension of time. I will grant it. However, considering the amount of time

18 that Guy will have had to respond to this motion to dismiss—about five months—I will not look

19 favorably upon any motion to further extend this deadline, and I will not be inclined to grant any

20 such motion.

21           I THEREFORE ORDER that petitioner Curtis Guy’s Motion for Extension of Time

22 (ECF No. 107) is GRANTED. Guy will have up to April 3, 2020, to respond to the motion to

23 / / / /
 1 dismiss. In all other respects, the schedule for further proceedings set forth in my November 26,

 2 2018 order (ECF No. 85) will remain in effect.

 3         Dated: January 2, 2020.

 4
                                                        ________________________________
 5                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
